DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/14/2022 has been entered. Claims 2, 4-15, 17-18 and 20-35 have been canceled, claim 36-51 have been added. Claims 1, 3, 16, 19 and 36-51 remain pending in the application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 16, 19, 36-38, 40, 42-47 and 49-51 are rejected under 35 U.S.C. 103 as being unpatentable over Mishra U.S. Patent Application 20160378296 in view of Sadowara U.S. Patent Application 20190166284.
Regarding claim 1, Mishra discloses a headset (paragraph [0013]: computing device 100 is an optical head-mounted display (OHMD) device), comprising:
at least one processor (processor 410);
at least one display (display 450) accessible to the at least one processor; and
storage accessible to the at least one processor and comprising instructions executable by the at least one processor (paragraph [0039]: Computing system 400 may further include random access memory (RAM) or other dynamic storage device 420 (referred to as main memory), coupled to bus 405 and may store information and instructions that may be executed by processor 410. Main memory 420 may also be used to store temporary variables or other intermediate information during execution of instructions by processor 410) to:
identify a non-electronic printed publication, the non-electronic printed publication comprising pages with text (paragraph [0032]: At processing block 305, one or more images from the book are captured... If a determination is made that the book has not previously been read, the book is identified, processing block 320);
track a user physically touching, using a finger, a portion of the non-electronic printed publication (paragraph [0009]: an augmented reality mechanism that receives image data upon a camera implemented in a wearable device… the augmented reality mechanism permits a user reading a traditional book to virtually highlight lines/sections of the book using a gesture, such as swiping a finger through the lines or circling around a paragraph. In such an embodiment, gestures are identified and processed, and corresponding actions are taken); and
present, on the at least one display an indication of the physical touching of the portion of the non-electronic printed publication (paragraph [0023]: A highlighting gesture may occur upon recognition of a user running a finger through a section of line or paragraph. If a highlighting gesture is recognized, augmented book application 204 highlights the section and captures and tags the information with the open page).
Mishra discloses all the features with respect to claim 1 as outlined above. However, Mishra fails to disclose touching, using a physical object, a portion of the non-electronic printed publication explicitly. 
Sadowara discloses touching, using a physical object, a portion of the non-electronic printed publication (paragraph [0068]: FIG. 9 is a diagram illustrating a contour line r1 detected for the mark M1 designating a region according to a highlight made by a marker or a highlighter (physical object) on the original document illustrated in FIG. 2).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Mishra’s to use marker instead of finger as taught by Sadowara, to facilitate use of or supplement the content of the printed piece.

Regarding claim 3, Mishra as modified by Sadowara discloses the headset of Claim 1, comprising a camera accessible to the at least one processor, wherein the non-electronic printed publication is identified based on input from the camera (Mishra’s paragraph [0032]: At processing block 305, one or more images from the book are captured... If a determination is made that the book has not previously been read, the book is identified, processing block 320). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Mishra’s to use marker instead of finger as taught by Sadowara, to facilitate use of or supplement the content of the printed piece.

Claim 16 recites the functions of the apparatus recited in claim 1 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 1 applies to the method steps of claim 16.
Claim 19 recites the functions of the apparatus recited in claim 1 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 1 applies to the medium steps of claim 19.

Regarding claim 36, Mishra as modified by Sadowara discloses the headset of Claim 1, wherein the instructions are executable to:
track the user physically touching the portion of the non-electronic printed publication by tracking the user highlighting, using the physical object, the portion of the non-electronic printed publication (Mishra’s paragraph [0009]: an augmented reality mechanism that receives image data upon a camera implemented in a wearable device… the augmented reality mechanism permits a user reading a traditional book to virtually highlight lines/sections of the book using a gesture, such as swiping a finger through the lines or circling around a paragraph. In such an embodiment, gestures are identified and processed, and corresponding actions are taken; Sadowara’s paragraph [0068]: FIG. 9 is a diagram illustrating a contour line r1 detected for the mark M1 designating a region according to a highlight made by a marker or a highlighter on the original document illustrated in FIG. 2). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Mishra’s to use marker instead of finger as taught by Sadowara, to facilitate use of or supplement the content of the printed piece.

Regarding claim 37, Mishra as modified by Sadowara discloses the headset of Claim 36, wherein the instructions are executable to:
track, using a camera, the user highlighting the portion of the non-electronic printed publication (Mishra’s paragraph [0009]: an augmented reality mechanism that receives image data upon a camera implemented in a wearable device… the augmented reality mechanism permits a user reading a traditional book to virtually highlight lines/sections of the book using a gesture, such as swiping a finger through the lines or circling around a paragraph. In such an embodiment, gestures are identified and processed, and corresponding actions are taken; Sadowara’s paragraph [0068]: FIG. 9 is a diagram illustrating a contour line r1 detected for the mark M1 designating a region according to a highlight made by a marker or a highlighter on the original document illustrated in FIG. 2). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Mishra’s to use marker instead of finger as taught by Sadowara, to facilitate use of or supplement the content of the printed piece.

Regarding claim 38, Mishra as modified by Sadowara discloses the headset of Claim 37, comprising the camera (Mishra’s paragraph [0009]: an augmented reality mechanism that receives image data upon a camera implemented in a wearable device). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Mishra’s to use marker instead of finger as taught by Sadowara, to facilitate use of or supplement the content of the printed piece.

Regarding claim 40, Mishra as modified by Sadowara discloses the headset of Claim 1, wherein the instructions are executable to:
track the user physically touching the portion of the non-electronic printed publication by tracking the user making a mark on a page of the non-electronic printed publication (Mishra’s paragraph [0009]: an augmented reality mechanism that receives image data upon a camera implemented in a wearable device… the augmented reality mechanism permits a user reading a traditional book to virtually highlight lines/sections of the book using a gesture, such as swiping a finger through the lines or circling around a paragraph. In such an embodiment, gestures are identified and processed, and corresponding actions are taken; Sadowara’s paragraph [0068]: FIG. 9 is a diagram illustrating a contour line r1 detected for the mark M1 designating a region according to a highlight made by a marker or a highlighter on the original document illustrated in FIG. 2). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Mishra’s to use marker instead of finger as taught by Sadowara, to facilitate use of or supplement the content of the printed piece.

Regarding claim 42, Mishra as modified by Sadowara discloses the headset of Claim 1, wherein the indication of the physical touching comprises an indication via the at least one display of a location of physical highlighting, using the physical object, of the portion of the non-electronic printed publication (Mishra’s paragraph [0009]: an augmented reality mechanism that receives image data upon a camera implemented in a wearable device… the augmented reality mechanism permits a user reading a traditional book to virtually highlight lines/sections of the book using a gesture, such as swiping a finger through the lines or circling around a paragraph. In such an embodiment, gestures are identified and processed, and corresponding actions are taken; paragraph [0023]: A highlighting gesture may occur upon recognition of a user running a finger through a section of line or paragraph. If a highlighting gesture is recognized, augmented book application 204 highlights the section and captures and tags the information with the open page; Sadowara’s paragraph [0068]: FIG. 9 is a diagram illustrating a contour line r1 detected for the mark M1 designating a region according to a highlight made by a marker or a highlighter on the original document illustrated in FIG. 2). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Mishra’s to use marker instead of finger as taught by Sadowara, to facilitate use of or supplement the content of the printed piece.

Regarding claim 43, Mishra as modified by Sadowara discloses the headset of Claim 1, wherein the indication of the physical touching comprises words presented on the at least one display that were physically highlighted in the non- electronic printed publication using the physical object (Mishra’s paragraph [0023]: A highlighting gesture may occur upon recognition of a user running a finger through a section of line or paragraph. If a highlighting gesture is recognized, augmented book application 204 highlights the section and captures and tags the information with the open page; Sadowara’s paragraph [0068]: FIG. 9 is a diagram illustrating a contour line r1 detected for the mark M1 designating a region according to a highlight made by a marker or a highlighter on the original document illustrated in FIG. 2). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Mishra’s to use marker instead of finger as taught by Sadowara, to facilitate use of or supplement the content of the printed piece.

Regarding claim 44, Mishra as modified by Sadowara discloses the headset of Claim 1, wherein the physical object comprises a neon highlighter (Sadowara’s paragraph [0068]: FIG. 9 is a diagram illustrating a contour line r1 detected for the mark M1 designating a region according to a highlight made by a marker or a highlighter on the original document illustrated in FIG. 2). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Mishra’s to use marker instead of finger as taught by Sadowara, to facilitate use of or supplement the content of the printed piece.

Regarding claim 45, Mishra as modified by Sadowara discloses the headset of Claim 1, wherein the portion of the non-electronic printed publication comprises one or more of: a sentence, a chapter, a page (Mishra’s paragraph [0009]: an augmented reality mechanism that receives image data upon a camera implemented in a wearable device… the augmented reality mechanism permits a user reading a traditional book to virtually highlight lines/sections of the book using a gesture, such as swiping a finger through the lines or circling around a paragraph. In such an embodiment, gestures are identified and processed, and corresponding actions are taken; Sadowara’s paragraph [0068]: FIG. 9 is a diagram illustrating a contour line r1 detected for the mark M1 designating a region according to a highlight made by a marker or a highlighter on the original document illustrated in FIG. 2). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Mishra’s to use marker instead of finger as taught by Sadowara, to facilitate use of or supplement the content of the printed piece.

Regarding claim 46, Mishra as modified by Sadowara discloses the method of Claim 16, wherein the at least one display comprises at least one display of a headset, the headset establishing the device (Mishra’s paragraph [0013]: computing device 100 is an optical head-mounted display (OHMD) device). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Mishra’s to use marker instead of finger as taught by Sadowara, to facilitate use of or supplement the content of the printed piece.

Claim 47 recites the functions of the apparatus recited in claim 36 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 36 applies to the method steps of claim 47.
Claim 49 recites the functions of the apparatus recited in claim 40 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 40 applies to the method steps of claim 49.
Claim 50 recites the functions of the apparatus recited in claim 42 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 42 applies to the method steps of claim 50.
Claim 51 recites the functions of the apparatus recited in claim 43 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 43 applies to the method steps of claim 51.

Claim 39, 41 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Mishra U.S. Patent Application 20160378296 in view of Sadowara U.S. Patent Application 20190166284, and further in view of Matsuda U.S. Patent Application 20140268257.
Regarding claim 39, Mishra as modified by Sadowara discloses the headset of Claim 1, wherein the instructions are executable to: track the user physically touching the portion of the non-electronic printed publication by tracking the user pinching a top outer corner of a page of the non-electronic printed publication (Mishra's paragraph [0024]: The bookmarking gesture may occur upon recognition of a user pinching the top right corner of the open book). However, Mishra as modified by Sadowara fails to disclose folding a corner of a page.
Matsuda discloses disclose folding a corner of a page (paragraph [0110]: The abnormality detecting means 14 (refer to FIG. 2) analyzes the acquired image data to determine… whether or not a part or a corner of a page is folded).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Mishra and Sadowara’s to detect a folding corner as taught by Matsuda, to identify image data of each page.

Regarding claim 41, Mishra as modified by Sadowara and Matsuda discloses the headset of claim 1, wherein the instructions are executable to:
 track the user physically touching the portion of the non-electronic printed publication by tracking the user making a mark on a top outer corner portion of a page of the non-electronic printed publication (Mishra's paragraph [0024]: The bookmarking gesture may occur upon recognition of a user pinching the top right corner of the open book; Matsuda’s paragraph [0110]: The abnormality detecting means 14 (refer to FIG. 2) analyzes the acquired image data to determine… whether or not a part or a corner of a page is folded).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Mishra and Sadowara’s to detect a folding corner as taught by Matsuda, to identify image data of each page.

Claim 48 recites the functions of the apparatus recited in claim 39 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 39 applies to the method steps of claim 48.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616